Case 0:20-cv-61587-AHS Document 12 Entered on FLSD Docket 10/26/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                           Case No.: 20-cv-61587-SINGHAL/Reid

  ERVIN L. WATSON,

         Plaintiff,

  v.

  SARAH MANCINI et al.,

       Defendants.
  _______________________________________/

                                           ORDER

         THIS CAUSE comes before the Court on United States Magistrate Judge Lisette

  Reid’s Report and Recommendation (“R&R”) (DE [10]), filed on October 5, 2020. Therein,

  Magistrate Judge Reid sua sponte considered Plaintiff’s Complaint (DE [1]) and

  recommends this case be DISMISSED.

         Parties have fourteen days to file any objections to a magistrate judge’s factual

  findings. Fed. R. Civ. P. 72(b)(2); S.D. Fla. Mag. R. 4(b). Here, neither side filed any

  such objections and the Court afforded Plaintiff an additional week to account for any

  potential delay in physical mailing. With no objections filed, the Court’s review of the R&R

  is properly limited to a de novo review of only its legal conclusions.        See Certain

  Underwriters at Lloyd’s of London v. PharmaTech, LLC, 2019 WL 4673739, at *1 (M.D.

  Fla. Aug. 19, 2019) (“Legal conclusions are reviewed de novo, even in the absence of an

  objection.”).

         The Court has reviewed the R&R, the entire file, and the record. The Court would

  note that the R&R contains one scrivener’s error in the discussion section. There, under
Case 0:20-cv-61587-AHS Document 12 Entered on FLSD Docket 10/26/2020 Page 2 of 2




  subheading B, the title reads “Claim Against Assistant State Attorney Spencer Scott.”

  A thorough review of the pleadings indicates that portion of the claim brought by Plaintiff

  here is only against Assistant State Attorney Sara Mancini. The legal analysis under this

  subheading is however quite correct. The Court has carefully conducted a de novo review

  of Magistrate Judge Reid’s legal conclusions. Accordingly, it is

        ORDERED AND ADJUDGED that United States Magistrate Judge Reid’s Report

  and Recommendation (DE [10]) is AFFIRMED and ADOPTED. The Complaint (DE [1])

  is DISMISSED. The Clerk of Court is directed to CLOSE this case and DENY all pending

  motions as moot.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 26th day of

  October 2020.




  Copies to counsel via CM/ECF and Plaintiff, pro se




                                              2
